Name: Decision of the EEA Joint Committee No 32/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: plant product;  technology and technical regulations;  animal product;  European construction;  deterioration of the environment
 Date Published: 1994-12-31

 31.12.1994 EN Official Journal of the European Communities L 372/4 DECISION OF THE EEA JOINT COMMITTEE No 32/94 of 15 December 1994 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Directive 94/29/EC of 23 June 1994 amending the Annexes to Directives 86/362/EEC and 86/363/EEC on the fixing of maximum levels for pesticide residues in and on cereals and foodstuffs of animal origin respectively (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 1. The following indent shall be added in point 38 (Council Directive 86/362/EEC) of Chapter XII of Annex II to the Agreement before the adaptation:  394 L 0029: Council Directive 94/29/EC of 23 June 1994 (OJ No L 189, 23. 7. 1994, p. 67): 2. The following indent shall be added in point 39 (Council Directive 86/363/EEC) of Chapter XII of Annex II to the Agreement before the adaptation:  394 L 0029: Council Directive 94/29/EC of 23 June 1994 (OJ No L 189, 23. 7. 1994, p. 67). Article 2 The texts of Directive 94/29/EC in the Finnish, Icelandic, Norwegian and Swedish languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 February 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 15 December 1994. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 189, 23. 7. 1994, p. 67.